ENTRE | CA GENERALE DES CARRIER RE
ET DES MINES

ET

CHINA NATIONAL OVERSEAS
ENGINEERING CORPORATION

RELATIF A

L'EXPLOITATION DU BIEN

N° 718/10520/SG/GC/2005 |

CONTRAT DE CREATION DE SOCIETE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

ET

CHINA NATIONAL OVERSEAS ENGINEERING CORPORATION

RELATIF

A L'EXPLOITATION DU BIEN

N° 718/10520/SG/GC/2005

CONTRAT DE CREATION DE SOCIETE
ENTRE

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en
sigle « GCM », entreprise publique de droit congolais, enregistrée au nouveau registre
de commerce de Lubumbashi sous le n°453 et ayant son siège social sis boulevard
Kamanyola, n° 419 à Lubumbashi, B.P.450, République Démocratique du Congo,
représentée aux fins des présentes par Monsieur ASSUMANI SEKIMONYO, Président

du Conseil d'Administration, et Monsieur Paul FORTIN, Administrateur-Délégué
Général, ci-après dénommée « GECAMINES » d'une part:

ET

CHINA NATIONAL OVERSEAS ENGINEERING CORPORATION, en abrégé
« COVEC », société d'État de droit chinois, enregistrée au registre de commerce de
Beijing, et ayant son siège social au n° 7 Building-COVEC Mansion, n°1 Zizhuyuanlu.
Haïidian District, Beijing China, Téléphone 88566601/88566602. Fax. 88566C98, -E-
mail : covec@covec.com, représentée aux fins des présentes pa: Monsieur Fang Yuan
Ming, Président, ci-après dénommée « COVEC », d'autre part.

ci-après dénommées collectivement « Parties » ou individuellement « Pa

PREAMBULE

a) GECAMINES détient les droits et titre miniers sur le Bien qui se trouve dans ses
périmètres miniers ;

b) Les Parties envisagent la création d'une société commune qui exploitera le Bien

‘c) GECAMINES et COVEC ont signé en date du 14/10/2005 la convention de
confidentialité n° 710/10536/SG/GC/2005, se rapportant à ce gisement :

d) Après consultation des données GECAMINES, COVEC estime nécessaire de
procéder à l'exploitation du Bien ;

e) Les autorisations requises pour la création d'une société commune devront être
obtenues auprès de la tutelle de GECAMINES :

f) L'Étude de faisabilité préliminaire exigée par GECAMINES lu: a êié renuse par
COVEC en juillet 2005 et cette Etude fait ressortir une première estimation
positive sur la rentabilité du projet ;

g) Les Parts de GECAMINES dans la société commune ainsi que les diviiendes
—_ distribués à GECAMINES seront mis en gage au profit de COVEC pour

=

: ni de la dette de GÉCAMINES MS meme COVEC résultant du

contratde crédit n°723/10526/SG/GC/2005. +

IL EST CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1 - DEFINITIONS

4;

(1)

(2)

(6)

(6)

Définitions

Dans le présent Contrat, y compris ses annexes, les termes suivants, portant une
majuscule auront respectivement la signification ci-après :

« Apports » signifie toutes valeurs en nature où en numéraire amenées par les
Associés à titre d'apport.

« Associés » signifie COVEC et GECAMINES, ainsi que leurs successeurs et
cessionnaires respectifs autorisés.

« Avances » signifie tout fonds quelconque avancé à la société à créer
dénommée « LA COMPAGNIE MINIÈRE DE LUISHA », société privée à
responsabilité limité, en abrégé « COMILU spri » ou aux tierces personnes pour
compte de COMILU sprl, par COVEC ou ses Affiliés en vertu du présent Contrat,
y compris et sans limitation, les fonds destinés aux Dépenses de Prospection,
dépenses d'investissement et d'exploitation et aux paiements des redevances de
gestion et des frais de commercialisation, à l'exclusion de tous emprunts

directement négociés par COMILU sprl avec des tiers et de l'apport en numéraire
au Capital social.

«Bien » signifie le gisement de Luisha principal contenant du cuivre, du cobalt et

. toutes autres substances minérales valorisables et sur lequel GECAMINES

détient droits et titre miniers, situé dans le Groupe Centre de GECAMINES,
Province du Katanga, République Démocratique du Congo, conformément au

plan en annexe A ainsi que le plan de son exploitation future présenté par
COVEC qui aura été approuvé par les deux Parties.

Il englobe également les droits et titre miniers y relatifs.

« Budget » signifie une estimation et un calendrier détaillé de tous les frais à
exposer par COMILU spi relativement aux programmes détaillés, ainsi que

toutes recettes y afférentes, approuvés par les Parties à travers les organes qui
les représentent.

« Capital social » signifie l'ensemble des Apports des Associés.

1)
(12)

(13)

(14)

(15)

(16)

(17)

frais de représentation et de ÉSuRage requêtes fes et autres charges de: iéuté nature
encourues de quelque manière que ce soit.

« Code Minier » signifie la loi n° 007/2002 du 11 juillet 2002

« COMILU sprl » signifie la Compagnie Minière de Luisha, une société privée
responsabilité limitée qui sera créée par GECAMINES et COVEC

« Conditions  Concurrentielles » et  «Agissant dans des conditions
concurrentielles » se rapportent à des transactions conclues avec des tiers autres
que des Sociétés Affiliées, et « Conditions non Concurrentielles » et « Agissant

dans des Conditions non Concurrentielles » se rapportent à des transactions
conclues avec des Sociétés Affiliées.

« Conseil de Gérance » signifie le Conseil de Gérance de COMILU sprl

« Contrat » signifie le présent Contrat de création de COMILU spri, y compris ses
annexes, tels que convenus et conclus entre GECAMINES et COVEC

« Date de Début d'Exploitation » signifie la date à laquelle les conditions
suivantes seront réunies: (1.) les essais de mise en service das installations du
Projet, tels que spécifiés dans l'Étude de Faisabilité auront été effectués avec
succès et (2) le premier lot de produits commerciaux, destiné à la vente, sera
sorti des installations de COMILU sprl. Sont exclus : les prélèvements des
échantillons pour les essais, l'installation d'une usine pilote, l'exportation des
produits y obtenus, les opérations réalisées pendant la période de

développement initial d'une usine et l'exportation des échantillons pour analyse
ou essais.

« Date d'Entrée en Vigueur » signifie la date de la réalisation de la condition
définie dans l'article 24.

« Date d'Option » signifie la date à laquelle COVEC notifiera à GECAMINES sa

décision de mettre le Bien en Production Commerciale conformément à l'Étude
de Faisabilité.

« Dépenses » signifie toutes les dépenses approuvées par les deux {2} Parties à
travers les organes qui les représentent, dépenses généralement quelconques
faites par COMILU sprl en rapport avec le Bien et les Opérations. y compris et

sans limitation, toutes les Dépenses de Prospection, les Dépenses en Capital et
les Frais d'Exploitation.

« Dépenses de Prospection » signifie toutes dépenses approuvées par les deux
(2) Parties à travers les organes qui les représentent, dépenses exposées où
supportées en rapport avec tout programme de Prospection en Surface ou en

nager géoogique, géophysique-où _géss di

je forage

ER

extraction et d'autres {ra

(18)

(19)

(20)

e21)

: (22)

ES
vaux $ ï ess d
d'études environnementales pour la préparation et la réalisation de l'Etude de
Faisabilité et de toutes les Etudes de Faisabilité complémentaires où de mise à
jour de la capacité de production du Bien.

« Dépenses en Capital » signifie toutes les dépenses en capital au sens des
Principes Comptables Généralement Admis exposées par etou pour compte de
COMILU sprl, y compris les dépenses de l'Étude de Faisabilité intégrant celles de
la prospection approuvées par les Parties à travers les organes qui les

représentent et que COVEC est autorisée de considérer comme Avances
accordées par elle.

« Développement » signifie toute préparation en vue de l'extraction des minerais
et de la récupération des métaux et substances valorisables contenues y compris
la construction ou l'installation d'un concentrateur, d'une usine de traitement
métallurgique, ou toutes autres améliorations destinées aux Opérations. ans: que
la préparation des plans de financement.

« Données » signifie toutes informations et tous registres et rapports ayant trait
au Bien en possession ou sous contrôle et direction de GECAMINES.
«

Droits et Titre Miniers » signifient Certificat d'Exploitation et Permis
d'Exploitation au sens du Code Minier.

« Etude de Faisabilité » signifie les études effectuées et financées par COVEC
qui feront l'objet d'un rapport détaillé. Le but de cette Etude de Faisabilité sera de
démontrer la rentabilité de la mise en Production Commerciale de la manière
normalement requise par les institutions internationales pour décider de la mise
en place par COVEC du complément nécessaire pour le développement du
Projet. Ce rapport contiendra au moins les informations suivantes

(i) . une description de la partie du Bien qui sera mise en
production,

(ii) l'estimation des réserves de minerais pouvant être
récupérées et l'estimation de la composition et du contenu de
celles-ci,

(ii) la procédure proposée pour

le Développement. les
Opérations et le transport,

(iv) les résultats des tests de traitement des minerais ei des
études de rentabilité de leur exploitation.

(v) la qualité des produits finis et produits iniermédiair
détailler et les descriptions du marché de :
- it intermédiaires, sous-produits ou s

à

——_—  —— ——

a

: £ RE
et de tests métallurgiques

(vi)

Ci)

Ci)

(iii)

iv) -lés-souses.de-financement sur le marché D —
TE ——— =

la nature, l'importance et la description «les Instatiatons dont

l'acquisition est proposée, des Installations de conc
et de traitement métallurgique si la iaite. l'étenau
localisation du gisement le justifient.

ntration
- et la

les frais totaux, y compris un budget des Dépenses en
Capital devant être raisonnablement engagées pour acquérir,
construire et installer tous les structures, machines et
équipements nécessaires pour les Installations proposées. y
compris un calendrier de ces Dépenses.

toutes les études nécessaires d'impact des opéraii
l'environnement et leurs coûts,

sur

l'époque à laquelle il est proposé que le Bien soit mis en
Production Commerciale,

toutes autres Données et informations pouvant être
raisonnablement nécessaires pour établir l'existence de
gisement de taille et de qualité suffisantes pour justfier le
Développement d'une mine, en tenant compte de tous les
aspects pertinents des points de vue commercia!, fiscal,
économique où autres, ÿ Compris ce qui concerne ies frais de
financement et de rapatriement du capital et des bénéfices,

les besoins en fonds de roulement pour les premiers mois

d'exploitation du Bien jusqu'à l'encaissement des premières
recettes de commercialisation,

des chapitres concernant la géologie et les examens
géologiques, la -géotechnique, l'hydrogéologie, l'évaluation
des capacités en eau potable et en eau industrielle. les
schémas de traitement métallurgique et les descriplions des
Installations,  l'approvisionnement et la dhsir
d'électricité, la localisation de l'infrastructure du Pro la
main-d'oeuvre et le personnel, l'impact sur l'environnement
social (développement d'écoles, routes, hôpitaux. centres de
loisirs et culturels, activités agricoles, etc). les voies

d'importation et d'exportation et les procédures de
commercialisation,

ution

l'évolution du cash-flow, le taux d'endettement. la néric ‘e de
remboursement du financement et une prévision
de vie économique du Projet,

2 la Surée

- = EE —
| (xv) T4 période==de financement initial et
l'autofinancement.

« Exercice Social » signifie l'année calendrier. Le premier exercice social ira de la
date de constitution de COMILU sprl au 31 décembre de la même année

« Exploitation Minière » signifie les travaux miniers d'extraction. de production, de
traitement, de transport interne, de manutention, de concentration, de traitement
métallurgique, de raffinage et autres, de traitement des produits et
d'aménagement et de restauration des sites d'exploitation.

(25) « Force Majeure » a la signification décrite à l'article 17 du présent Contrat.

(26) « Frais d'Exploitation » signifie tous frais et dépenses au sens des Principes
Comptables Généralement Admis exposés par ou pour compte de COMILU sprl
après la Date d'Option, à l'exclusion de :

{i) toutes les Dépenses de Prospection exposées par où au nom
de COMILU sprl après la Date d'Option,

Gi) toutes les Dépenses en Capital,

(üi) tous les amortissements et réductions de valeur de COMILU
sprl au sens des Principes Comptables Généralement Admis.
exposés ou pris en compte après la Date d'Option

(iv) tous les impôts sur les revenus de COMILU sp:! supportés
après la Date d'Option,

{v) les frais de commercialisation,

(vi) les intérêts payés à COVEC et/ou à ses Sociétés Affiliées sur
les Avances consenties en vertu du présent Contrat

(27) « Gérants » signifie les personnes physiques ou morales qui, à un moment
donné, sont dûment nommées en cette qualité ou en celle de membres du
Conseil de Gérance de COMILU sprl conformément aux Statuis

(28) « Gouvernement » signifie le gouvernement de la République Démocratique du
Congo.

(29)

« Installations » signifie toutes les mines et usines, y compris et sans aue cette
énumération soit limitative, toutes les mines souterraines où à ciel ouvert, les
voies de roulage et tout bâtiment, usines et autres infrastructures, installations
fixes et améliorations et tous autres biens, meubles ou immeubies, pouvant

(83)

(84)

ts)

(86)

” (87)

(38)

(39)
(40)

(41)

exister à un-momertdenné-Sur où dans le Bien ou hors du Biëñ. BEN ones ansi
où iis sont utilisés ou affectés au bénéfice exclusif du Projet

« Jour » signifie un Jour calendrier.

« Jour ouvrable » signifie une journée autre que dimanche où un Jour férié en
République Démocratique du Congo.

« Obligations » signifie toutes dettes, demandes, actions, procédures, griefs

requêtes, devoirs et obligations de toute nature, quelle qu'en soit la cause dans
les limites du présent Contrat.

« Opérations » signifie la Prospection, le Développement et l'Exploitation Minière
du Bien, la gestion et la Commercialisation des Produits

« Parties » signifie les parties au présent Contrat ainsi que COMILU sprl ou
COMILU sarl après leur création et la ratification du présent Contrat.

« Parts » signifie les 1000 Parts, représentant le capital social de COMILU sprl.

« Personne » signifie toute personne physique, société, partenarial. entreprise
commune, association, filiale commune, trust, organisation sans personnalité

juridique, Gouvernement ou tout organisme ou subdivision politique du
Gouvernement.

« Principes Comptables Généralement Admis » signifie les principes comptables

généralement en usage dans l'industrie minière internationale et conforme au
Plan Comptable congolais.

« Production Commerciale » signifie l'exploitation commerciale du Bien à
l'exclusion des traitements minier et métallurgique effectués à des fins d'essais
durant la période de mise au point initiale d'une usine.

« Produits » signifie les produits finis provenant de l'Exploitation Minière

« Programme » signifie une description raisonnablement détaillée des Opérations
à réaliser et des objectifs à atteindre, pendant une période donnée, préparée par
le Directeur Général et approuvée par le Conseil de Gérance de COMILU sprl

« Projet » signifie l'ensemble des activités de conception, de Développement, de
Prospection, d'Exploitation Minière et de gestion visant à la mise en valeur du
Bien, ainsi qu'à la commercialisation des Produits en résultant.

« Prospection » signifie toutes les activités visant à déterminer l'existence

l'emplacement, la quantité, la qualité ou la valeur économique du gisement: elle a
la signification donnée par le Code minier

….
E — Douanier et Autres Garë

douanier et-&ëtf6s avantages spécifiques applicables au ProeEcomonm
Code minier.

forme au

(44) _« Sociétés Affiliées » ou « Affiliés » signifie toute société ou entité qui directement

ou indirectement, contrôle un Associé où est contrôlée par un Associé ou toute
société ou entité qui directement ou indirectement, contrôle ou est conirôlée par
une société ou entité qui elle-même contrôle ou est contrôlée par un Associé
Contrôle signifie le pouvoir de droit ou de fait d'exercer une infiuence décisive sur

la désignation de la majorité des administrateurs ou gérants de celle-ci ou sur
l'orientation de sa gestion, notamment :

1°) lorsqu'il résulte de la détention de la majorité des droits de
vote attachés à l'ensemble des actions, parts ou droits
d'associés de la société en cause :

2°) lorsqu'un associé a le droit de nommer ou de révoquer la
majorité des administrateurs ou gérants ;

3°) lorsqu'un associé dispose du pouvoir de contrôle en vertu
des statuts de la société en cause ou de conventions
conclues avec celle-ci :

4°) lorsque, par l'effet de conventions conclues avec d'autres

associés de la société en cause, un associé dispose de la
majorité des droits de vote attachés à l'ensemble des actions.
parts ou droits d'associés de celle-ci ;

5°) en cas de contrôle conjoint

(45) _« Statuts » signifie les statuts de COMILU sprl.

(46) «Taux de Référence » signifie le taux d'intérêt LIBOR à un an.

1.2. Genre et Nombre

Dans le présent Contrat, toute référence au genre masculin inclut le genre
féminin et vice-versa, et toute référence au singulier inclut le pluriel et vice-versa
1.3. Délais

Pour le calcul, des délais au terme desquels, dans lesquels où suivant lesquels

un acte doit être posé où une démarche entreprise en vertu du présent Contrat. ia dat
de début de ce délai ne sera pas prise en compte, tandis que la date de fin de ©

êlai
endra fin

2e
le sera. Si le dernier Jour d'un tel délai n'est pas un Jour Ouvrable. ce délai prendr
le Jour Ouvrable suivant.

———

FSimerprétation générale

Dans le présent Contrat, sauf s'il est expressément disposé autrement

a) Le présent Contrat

Les mots « ci-avant », « ci-dessus », « par le présent » et les autres mots de
même portée se réfèrent au présent Contrat compris comme un tout et pas seulement à
des articles, à une section où à une autre subdivision quelconque.

b) Titres

Les titres n'ont qu'une fonction de facilité, ils ne font pas partie du présent Contrat
et ne peuvent servir à l'interprétation, à la définition ou à la limitation de la portée, de
l'étendue ou de l'intention de ce Contrat où d'une quelconque de ses dispositions

c) Loi

Toute référence à une loi comprend les mesures d'exécution de celle-ci, tous
amendements apportés à cette loi ou à ses mesures d'exécution, ainsi que toutes lois
où mesures d'exécution qui pourraient être décrétées avec pour effet de compléter ou
de remplacer une telle loi ou une telle mesure d'exécution.

d) Principes Comptables Généralement Admis

Toute définition à caractère comptable ou financier devant être donnée en vertu

du présent Contrat le sera conformément aux Principes Comptables Généralement
Admis.

ARTICLE 2 - OBJET

2.1. Le présent Contrat a pour objet d'établir, conformément aux lois de la République
Démocratique du Congo, les principes de création et de fonctionnement d'une sprl ainsi
que de définir les droits, obligations et intérêts entre Parties et envers COMILU sprl

2.2. Les Parties acceptent ainsi de créer une société privée à responsabilité limitée
dénommée « LA COMPAGNIE MINIERE DE LUISHA sprl », en abrégé « COMILU
sprl», qui supervisera la Prospection et l'étude d'évaluation en vue d'une Etude de
Faisabilité et procédera à l'Exploitation Minière du Bien, sous réserve que l'étude de

Faisabilité soit bancable, en vue de la commercialisation des Produits et autres
substances minérales dérivant des Opérations,

Cette création repose sur l'étude de préfaisabilité jointe en Annexe B

2.3. COMILU sprl peut également participer à toute activité quelconque se rattachant
directement ou indirectement à son objet social et pouvant concourir à l'accroissement

-_——d#patrimoine et des intérêts des Parties.
EE — ——_ _ _—_—— =

= 3
Pour Ce faire, les Pai

rties s'acco

Dration s'inscrit dans un
projet quieénsiste notamment en :

la réalisation des travaux de Prospection du Bien et l'élaboration
d'une Etude de faisabilité bancable :

le Développement d'une mine à ciel ouvert ou souterraine comme
source des minerais de COMILU sprl ;

et l'implantation d'une unité propre à COMILL sprl, de
transformation des minerais en métaux nobles :

et la commercialisation des Produits obtenus.

En complément de ce qui est défini à l'article 1 (41) et aux dispositions ci-avant,
la description des travaux à exécuter, les besoins de financement et les analyses

économiques seront définies dans l'Étude de faisabilité à charge de COVEC et à
soumettre à GECAMINES.

ARTICLE 3 - TITRES MINIERS

3.1. Comme l'Étude de Faisabilité préliminaire a dégagé la premiére estimation sur la
rentabilité du projet, GECAMINES s'engage à apporter à COMILU sprl les droits et titre
miniers sur le Périmètre de Luisha, tel que décrit en annexe À en vue de la Prospection,

la Recherche, l'Exploitation Minière et la production du cuivre, du cobalt et autres
‘substances.

GECAMINES s'engage à obtenir de son autorité de tutelle, les autorisations
nécessaires pour la création de COMILYU et le transfert du titre minier à COMILU sprl

après sa création, aux conditions de rétrocession restitution convenues dans le présent
contrat.

3.2. L'effet des clauses du présent Contrat prévoyant la rétrocession gratuite et de
plein droit du titre miniers sur le Bien à GECAMINES sera suspendu aussi longtemps
que les Parts de GECAMINES dans COMILU sprl seront gagées au profit de COVEC
Toutefois, nonobstant la suspension de la rétrocession du titre minier, GECAMINES

aura le droit d'entreprendre ou de poursuivre, seule où avec des tiers, l'Exploitation
minière et la Production Commerciale.

3.3. GECAMINES accordera à COMILU sprl le droit de traverser ses propres

concessions pour accéder au Périmètre de Luisha si cela est nécessaire aux fins de
l'exécution des Opérations décrites dans le présent Contrat.

TT ARHGEE 4 - OBLIGATIONS DES PARTIES

———

41.

a)

42.

Phase de l'étude de faisabilité

COVEC a l'obligation de :

faire effectuer sous sa responsabilité financière par COMILU sprl L'Etude
de Faisabilité tel que stipulé aux articles 1 (22) et 6 ainsi que tous autres

études et travaux de prospection géologiques nécessaires à cette fin et
apporter les fonds nécessaires à cette fin ;

utiliser, au meilleur prix et après négociation, les services de GECAMINES

pour autant qu'ils répondent aux critères de qualité. de disponibilté et de
performance ;

se conformer aux normes techniques d'exploitation minière et de
l'environnement ;

GECAMINES a l'obligation de :

fournir à COVEC toutes les informations définies à l'article 6.2 :

fournir, moyennant paiement, à COVEC et COMILU sprl, selon le cas, s'il
en sera requis et nécessaire, ses services spécialisés tels que ceux des
Départements de Génie Minier et Sondages (GMS), de Géologie (GEO).

d'Etude Minière (EMI), d'Analyses et Etudes Métallurgiques 1EMT)
d'Études et Construction (EC).

COMILU sprl a l'obligation de :

effectuer, sous la responsabilité financière de COVEC, l'Etude de
Faisabilité, en collaboration avec GECAMINES et COVEC :

transmettre les conclusions de cette Etude dans le délai requis à l'article 7.
par écrit et avec accusée de réception, à GECAMINES et COVEC

apporter dans les 30 (trente) Jours des corrections éventuelles demandées
conjointement par GECAMINES et COVEC.

Phase postérieure à l'Etude de Faisabilité

COVEC a l'obligation de:

se concerter avec GECAMINES sur le rapport fine! de l'Etude de
Faisabilité endéans 30 Jours de sa réception de manière

re qu'à l'issue de

c)

a  —— — —— —

» = ee . F ES — «re
cette concertation chaque Parie-deffe-son avis, la Partie la plus diligerte =
invitant l'autre à la concertation.

GECAMINES a l'obligation de :

se concerter avec COVEC sur le rapport final de l'Etude de Faisabilité
endéans les 30 (trente) Jours de sa réception de manière qu'à l'issue de

cette concertation chaque Partie donne son avis, la Partie la plus diligente
invitant l'autre à la concertation.

pour autant que COVEC ait notifié sa décision de mettre le Bien en
Production Commerciale conformément à l'article 6.4., désigner et mettre à
la disposition de COMILU spri les sites nécessaires à l'implantation des
usines et autres infrastructures nécessaires à la mine. aux aires de
stockage des résidus et métaux ainsi qu'à l'accès au gisement

COMILU sprl a l'obligation de :

rembourser et rémunérer les parties tel que prévu à l'article 14 du présent
contrat;

mettre en Exploitation Minière le Bien et gérer l'exploitation minière, ainsi
que les opérations de traitement des minerais ;

viser la production des métaux nobles notamment du métal cuivre et du
métal cobalt ;

commercialiser les produits qui seront issus du traitement métaliurgique
des minerais ;

se conformer aux principes régissant les procédures de gestion
administrative, financière et autres, la politique fiscale et les critères de

recrutement du personnel, tels que recommandés par l'Etude de
Faisabilité;

maintenir à jour et renouveler les droits miniers ainsi que tous les permis et
toutes les licences nécessaires;

faire face à toutes ses obligations en tant société dotée d'une personnalité
juridique, notamment en se conformant aux normes techniques

d'exploitation minière et de l'environnement ainsi qu'à la législation en
vigueur;

rechercher à protéger et à accroître les intérêts des associes

a —
EE —— =

= —
- 7 AibasauxConditiéns concurrentiels, à GECAMINES=FoESX

ou à leurs Sociétés Afffiées-de préférence aux tiers, les marchés
travaux et / où de fourniture.

4.3. Autres obligations des Parties

(a)  COVEC devra:

payer à GECAMINES le pas de porte de 4.000.000 USD de la manière
suivante :

2.000.000 USD à la signature du présent contrat, au cas où, pour
diverses raisons, la cession des droits et titre miniers ne serait pas
effectuée ce montant devra être remboursé par GECAMINES
suivant les termes à convenir. Au cas où COVEC n'obtiendrait pas
l'approbation du gouvernement chinois telle que stipulée à l'article

24, le montant versé par COVEC restera définitivement acquis à GE
CAMINES ;

- 1.000.000 USD au transfert du titre minier :

le solde, en une mensualité, à la fin du 4ème mois de la date de
début de la Production commerciale :

mobiliser les fonds requis pour développer et mettre er Exploitation

Minière et Production Commerciale le Bien, et ce conformément à l'Étude
de Faisabilité;

dès la création de COMILU sprl, libérer sa quote-part dans le capital social.
(b)  GECAMINES devra :

dès la création de COMILU sprl, libérer sa quote-part dans le capital social :

-_ apporter les Droits et Titre Miniers à COMILU spri dans le délai prevu à
l'article 5.3.

ARTICLE 5 - CAPITAL SOCIAL

5.1. Le Capital social initial de COMILU sprl est fixé à 100.000 USS

l'est réparti en 1.000 (mille) Parts numérotées de 1 à 1.000.

5.2. Le Capital social initial sera intégralement souscrit par les Parties et libéré

immédiatement par celles-ci en numéraire par COVEC à concurrence de l'équivalent en

franc congolais de 72.000 US$ et par GECAMINES à concurrence de l'équivalent en
franc congolais de 28.000 US$.

La participaion-des Pañies-&ans le Capital social de COMILU”Sn se
conséquence de 72% pour COVEC et de 28% pour GECAMINES.

58:
suivantes :

Les Parts émises en faveur de GECAMINES auront les caractéristiques

Les Parts GECAMINES ne sont pas diluables en cas d'augmentation du capital
social et sont, au moment des apports par COVEC et GECAMINES visés à
l'article 13, convertibles de plein droit en autant de parts ordinaires que
nécessaire pour que la participation de GECAMINES soit maintenue à 28%

Si dans un délai de trois (3) mois à compter de la constitution de COMILU sprl, le
transfert des droits et titre miniers n'est pas effectué, les Parties se rencontreront pour
examiner ensemble les modalités de transfert desdits droits et titre miniers ainsi que leur
impact sur le délai de réalisation du Projet et ses conséquences sur l'exécution du
contrat de financement n° 723/10526/SG/GC/2005.

54. Pour la protection de la minorité, les Parties décident que toutes décisions
emportant une modification des statuts seront prises à l'unanimité

ARTICLE 6 - ETUDE DE FAISABILITÉ

6.1. Réalisation de l'Étude de Faisabilité

Sous réserve de la résiliation anticipée du présent Contrat par COVEC
conformément à l'article 8.2 du présent Contrat, à compter de la Date d'Entrée en
Vigueur, COVEC ou ses Sociétés Affiliées débloqueront des fonds pour faire face aux
Dépenses nécessaires pour réaliser l'Étude de Faisabilité. Pour plus de clarté et sans
limitation, il est entendu et convenu que GECAMINES, en sa qualité d'Associé, n'aura
aucune obligation en ce qui concerne les fonds nécessaires à COMILU spri pour faire
face aux Dépenses.

Ces sommes étant directement payées par COVEC sans recours contre COMILU

6.2. Participation de GECAMINES à l'Étude de Faisabilité

GECAMINES devra fournir à COVEC toutes les informations existantes relatives
au Bien qui pourront être considérées comme nécessaires à l'élaboration de l'Etude de
Faisabilité y compris, mais non de façon limitative, toutes les données concrètes et
explicatives, tous les rapports, tous les résultats des tests analytiques et
d'échantillonnage, et toutes autres informations existantes permettant de faciliter et
réduire les coûts de l'Étude de Faisabilité.

Ces informations seront valorisées en appliquant un tarif au mètre foré pour te gisement
ainsi que le tarif correspondant aux analyses effectuées en vue de leur prise en compte
comme une partie de l'apport GECAMINES dans COMILU sprl

GECAMINES devra être régulièrement consuilée à chaque stace o'avancemi ien lue

l'Étude de Faisabilité et sera teAuE de-Mskyersus avis à chaque consultation —
—— RE

a  —_—_—_——

E——
EE

—

————
6.3. Remise de l'Étudeste-Faisabilité

(a)  COVEC fera en sorte que l'Étude de Faisabilité soit remise à GECAMINES avec
accusé de réception dans un délai de douze (12) mois au maximum à compter de la
date de la constitution de COMILU sprl;
{b}  COVEC devra remettre au préalable à GECAMINE
programme de prospection
Vigueur.

S un budget détaillé et un
du Bien dans les 30 Jours qui suivent te Date d l'Entrée en

64. Agréation de l'Étude de Faisabilité par GECAMINES et décision de mise en
Production Commerciale du Bien par COVEC

(a) À compter de la date de réception de l'Étude de Faisabilité. GECAMINES
disposera d'un délai de quarante-cinq (45) Jours pour agréer ou non celle dernière.

En cas de rejet de l'Étude de Faisabilité, GECAMINES informera COVEC des
motifs par lettre avec accusé de réception, dans le délai de quinze (15) Jours.

En cas d'agréation par GECAMINES de l'Etude de faisabilité. COVEC devra
notifier à GECAMINES, par écrit, dans les 15 (quinze) Jours à dater de la notification
par GECAMINES de son agréation (Date d'Option), son intention de procéder aux
travaux de mise en Exploitation Minière du gisement, à la construction et à l'équipement
des usines métallurgiques conformément aux recommandations de l'Etude de
Faisabilité et de mise en Production Commerciale du Bien dans les délais prèvus à
l'article 7.2. et aux conditions stipulées aux articles 13 et 14.

Au cas où COVEC déciderait de ne pas mettre le Bien en Exploitation Minière, au
vu des résultats de l'Étude de Faisabilité, le présent contrat sera résilié d'office et ie coût
d'Étude de Faisabilité dont la propriété lui sera transférée par COMILU sprl demeurera à
charge de COVEC:; les Droits et Titre Miniers seront rétrocédés gratuitement et de plein
droit à GECAMINES et COMILU spri sera liquidée. |

En cas d'acceptation de l'Étude de Faisabilité par GECAMINES el de décision de
mise en Production Commerciale du Bien par COVEC, COMILU sprl sera autorisée à

entamer les Opérations conduisant à la mise en Production Commerciale du Bien selon
les dispositions de l'article 7.2.

65. Conséquences du refus d'agréation de l'Etude de Faisabilité par GECAMINES.

Si GECAMINES refuse d'agréer l'Etude de Faisabilité :
- Le présent Contrat sera résilié d'office ;

GECAMINES devra rembourser sans pénalité, à COVEC dans les 90
(quatre vingt dix) Jours de la notification de son refus d'agréation. tout
montant payé à cette date par COVEC à GECAMINES au titre du pas de
porte fixé à l'article 4.3, (a); ——
EE ——

EEE

T——

A

MEL sp

SRE -sptHransférera à COVEC Tapie encre propiéle-de | Etude
de Faisabilité ; _

- COMILU sprl sera mise en liquidation ; et

- les droits et titre miniers sur le Bien seront gratuitement et de plein droit
rétrocédés à GECAMINES.

ARTICLE 7 - DÉLAIS ET FINANCEMENT

7.1.  COMILU spri doit commencer et à achever l'Étude de Faisabilité dans le délai
prévu à l'article 6.3, sous réserve de la réalisation des conditions prévues à l'article 24
Une prorogation de trois mois pourrait être accordée après concertation entre COMILU

sprl, d'une part, et GECAMINES et COVEC, d'autre part, s'il s'avère que le premier délai
n'est respecté.

7.2. Au cas où les Parties décideraient de mettre en Développement et de mettre en
Exploitation Minière le Bien, elles déploieront tous leurs efforts pour démarrer lé ciantier
minier dans les six (6) mois de la Date d'Option; et obtenir un financement ainsi que
commencer et terminer la construction et l'équipement des nouvelles usines dans un
délai de 24 mois de la date du démarrage du chantier minier ; commencer la Production
Commerciale dans les six (6) mois qui suivent la fin de la construction des usines, cest-

à-dire commencer la production dans les trente (36) mois comptés à partir de la Date
d'Option.

73. Au cas où les délais prévus aux articles 7.1 et 7.2 ne seront pas respectes. les

Parties se rencontreront pour établir de bonne foi les raisons à ces manquements et
pour y trouver des solutions.

Nonobstant ce qui précède GECAMINES aura, sous réserve d'un cas de force
majeure prévu à l'article 17 de ce Contrat et pour autant qu'elle ait rempl toutes ses
Obligations au terme du présent Contrat, le droit de résilier te présent Contrat après

mise en demeure de soixante (60) Jours à COVEC si cette dernière n'a pas remédié
dans ce délai à l'inexécution qui lui est imputable.

74. GECAMINES sera informée dans le cadre de l'application de l'article 13.2, des
démarches entreprises par COVEC pour obtenir le financement nécessaire au
développement, la mise en exploitation du périmètre de Luisha et à sa mise en
Production Commerciale conformément aux résultats de l'Étude de Faisabilité

GECAMINES n'aura aucune responsabilité en ce qui concerne le financement.
Mais elle sera systématiquement consultée pour l'agréation, en ce qui concerne ses
modalités. Elle pourra en outre être requise, en tant qu'Associé, de coopérer à
l'établissement des garanties nécessaires à ce financement.

GECAMINES accepte de collaborer entièrement avec COVEC er vue de
l'obtention de ce financement, sans cependant un engagement financier de sa part et
sans risque de poursuite en lieu et place de COVEC, notamment en signant {ous

aciliter

4
= — : —
sr en donnant toutes les ass

L

— a —

ement être requises
pour conraeterte financement.

ARTICLE 8 - DUREE DU CONTRAT, MODALITÉS DE SA RÉSILIATION ET
LIQUIDATION

8.1. Durée

Sauf s'il y est mis fin conformément aux dispositions du présent article, de l'article
6.4. ou 6.5. ou de l'article 7.3, le présent Contrat demeurera en vigueur jusqu'à ce que :

(a) le Bien ne soit plus économiquement exploitable, ou

(b) les Associés décident de commun accord de mettre fin au présent Contrat
auquel cas les dispositions de l'article 8.5. ci-après s'appliqueront.

Les Parties conviennent de se réunir tous les 5 ans pour examiner ‘opportunité
de poursuivre la collaboration définie dans le présent Contrat

8.2. Résiliation anticipée par COVEC

(a) En cas d'inexécution d'une des dispositions du présent Contrat par GECAMINES
y compris tout engagement, déclaration ou garantie, COVEC pourra suspendre
l'exécution des Obligations lui incombant en vertu du présent Contrat. y comp pour
plus de clarté et sans que cette énumération soit limitative, l'obligation de financer et
faire remettre l'Etude de Faisabilité, d'effectuer des Avances et de mettre en place le
financement, jusqu'à ce qu'il soit remédié à cette inexécution. Dans ce cas, les délais

convenus pour l'exécution de ces Obligations seront allongés d'une durée égale à celle
de l'inexécution.

(b) A ceteffet, COVEC adressera à GECAMINES une mise en demeure pour obtenir
l'exécution des dispositions contractuelles omises. Si GECAMINES n'a pas remédié à
cette inexécution dans les soixante (60) Jours de la mise en demeure, COVEC pourra
résilier le présent Contrat et récupérer de GECAMINES tous les coûts düment
approuvés par GECAMINES et encourus par COVEC en réalisant l'Etude de Faisabilité
et en exécutant les termes de ce Contrat. Dans ce cas, l'Etude de Faisabililé deviendra
propriété de GECAMINES et COMILU sprl sera dissoute et liquidée

8.3. Résiliation anticipée par GECAMINES

a) En cas d'inexécution d'une des dispositions du présent Contrat par
COVEC, GECAMINES la mettra en demeure de s'exécuter dans un délai
de soixante (60) jours. Si COVEC n'a pas remédié à cette inexécution
dans ce délai, GECAMINES pourra résilier le présent contrat

b)

Les Dépenses effectuées par COVEC pour réaliser l'Etude de Faisabilite
restent à sa charge exclusive et l'Etude de Faisabiité devient 5a propriété

se

8.4.

a ——_—

unique. Les droits et titre sur le-BI fatuitement et de plein d'OS

rétrocédés à GECAMINES et COMILU sprf est dissoute et liquidée

Résiliation unilatérale et injustifiée par une des Parties

En cas de résiliation unilatérale et injustifiée par l'une ou l'autre Partie,

GECAMINES et COVEC s'accordent à négocier les modalités de cette résiliation. S'il
n'en est pas ainsi, l'article 16 du présent Contrat sera d'application.

8.5.

Dissolution et Liquidation

En cas de dissolution et liquidation de COMILU spri, les dispositions des Statuts

de COMILU sprl concernant la liquidation s'appliqueront conformément aux lois de la
République Démocratique du Congo et ce, sans préjudice des dispositions ci-après.

Les droits et titre miniers de COMILU sprl seront gratuitement et de plein droit

rétrocédés à GECAMINES.

ARTICLE 9 - STIPULATIONS, DECLARATIONS ET GARANTIES

9.1.

Stipulations, déclarations et garanties des Parties

Chaque Partie stipule, déclare et garantit par le présent Contrat à l'autre Partie
que

(a) Constitution

Elle est une Société ou Entreprise publique, selon le cas, valablement constituée
selon les lois en vigueur au lieu de sa constitution ; elle est organisée et existe

valablement selon ces lois et a les pouvoirs d'exercer ses activités dans les
juridictions où elle les exerce.

‘(b) Sociétés Affiliées ou Affiliés

Elle s'engage à notifier à l'autre Partie, dans les trente (30) jours, la survenance

de toute modification de la liste de ses Sociétés Affiliées ou Affiliés dans le cadre
du présent Contrat.

(c) Pouvoir et Compétence

Elle a plein pouvoir et compétence pour exercer ses activités, pour conclure le
présent Contrat et toutes conventions où actes visés ou envisagés su présent

Contrat de même que pour exécuter toutes les Obligations quelconques lui
incombant aux termes du présent Contrat.

——

=—©> {4} Autorisations

92.

Sous réserve des stipulations de l'article 24, elle a obtenu toutes les autorisations
légales ou réglementaires nécessaires pour signer, remettre et executer le
présent Contrat et toutes conventions ou actes quelconques visès ou envisagés
au présent Contrat; cette signature, cette remise et cette exécution: {i} ne
contredisent ni ne violent aucune disposition de ses Statuts. aucune décision
d'Associés ou de Gérants, ni aucun accord, stipulation, Contrat ou engagement
quelconque auquel elle est partie ou par lequel elle est liée et ne donne

naissance à aucune charge en vertu de ces mêmes actes et (ü) ne violent
aucune loi applicable.

(e) Signature Autorisée

Le présent Contrat a été valablement signé et remis par elle et est, conformément
à ses termes, valable, obligatoire et exécutoire à son égard

Stipulations, déclarations et garanties de GECAMINES

GECAMINES stipule, déclare et garantit parle présent Contrat à CO VEC que

(a) Titulaire

GECAMINES est titulaire exclusif de l'intégralité des droits et titre sur le Bien et
qu'à la date d'Entrée en Vigueur dudit Contrat, ces droits et litre dans et sur le
Bien, y compris ses droits d'accès et de rester sur le site sont immuables.

GECAMINES a le droit de conclure le présent Contrat et de céder ses droits sur
le Bien à COMILU sprl conformément aux termes du présent Contrat quittes et
libres de toutes charges de nature minière généralement quelconques
GECAMINES détient toutes les autorisations généralement quelconques
nécessaires pour procéder aux Opérations sur le Bien, y compris, sans que cette
énumération soit limitative, les droits de surface relatifs au Bien ainsi que l'accès
aux conditions à convenir avec les prestataires des services concernès. aux
infrastructures (eau, électricité, chemin de fer, routes, aéroport, etc.) nécessaires
aux Opérations. Il n'est rien qui affecte les droits, titre et participations de
GECAMINES dans le Bien, ni qui puisse sérieusement compromettre l'aptitude
de COMILU sprl à procéder aux Opérations.

Droits de Tiers

Aucune Personne autre que GECAMINES n'a de droit ou de titre sur le Bien et
aucune Personne n'a droit à une redevance ou à un autre paiement quelconque.
ayant la nature d'un loyer ou d'une redevance, sur de quelconques minerais.
concentrés ou métaux ou autres produits provenant du Bien. si
conformément au présent Contrat.

(c)

(d)

(e)

Q]

Toutefois, si des tiers prouvent-quits-détiennent des droits sur rte “Bien OUT _—=

telles de ses améliorations, GECAMINES s'engage à initier des actions
pertinentes pour purger complètement le Bien de ces droits de tiers sur les
améliorations, de telle sorte que ces droits de tiers n'entraînent aucune gêne pour
COMILU sprl.

GECAMINES pourra solliciter une assistance de COMILU sprl dont le coût t fera

soit partie des frais de l'Etude de Faisabilité à réaliser par COVEC, soit des Frais
d'Exploitation de COMILU sprl.

GECAMINES ne viole aucune obligation de quelque nature que ce soit, à l'égard

de tiers relativement au Bien et la conclusion ou l'exécution du présent Contrat ne
constituera pas une violation.

Validité de Droits et Titre sur le Bien

Tous les droits et titre relatifs au Bien ont été régulièrement enregistrés
conformément aux lois en vigueur en République Démocratique du Congo.

Ordres des Travaux en cours et état du Bien

La Prospection, les traitements et les autres Opérations menées par ou pour le
compte de GECAMINES concernant le Bien ont été exécutés et menés en bon
père de famille et conformément aux règles de l'art en matière de prospection
géologique et géophysique, et pratiques minières, d'ingénierie et de métallurgie.
Tous ces travaux et Opérations sont conformes à toutes les lois ou décisions
prises par les autorités compétentes.

Il n'y a pas actuellement de travaux commandés ou d'actions requises où dont on
peut raisonnablement s'attendre à ce qu'elles soient requises, concernant la
réhabilitation et la restauration du Bien ou se rapportant aux aspects
environnementaux du Bien ou des Opérations exécutées sur celui-ci.

Droits, impôts, taxes et redevances

Tous droits, impôts, taxes et redevances mis à charge du Bien sont intégralement

payés et le Bien est libre de toutes charges fiscales et autres au regard des lois
de la République Démocratique du Congo.

Actions et procédures

I n'y a pas d'actions ou de procédures en cours où menaçantes qui, si elles
aboutissaient, affecteraient ou seraient de nature à affecter le Bien

{h)

()

-——

Droits et Titre délénus par SeMIEE sprl

Au terme de la cession des droits et titre sur le Bien par GECAMINES à COMILU
sprl, celle-ci aura la jouissance paisible du Bien et détiendra tous les certificat.
permis, titre et autorisations requis par l'État ou par toute autorité
gouvernementale ou administrative en République Démocratique du Congo pour
détenir le Bien et pour exécuter les droits (les « droits et titre Sur le Bien »} et tous
les droits et titre sur le Bien seront validés, exempts de passif exigible à a Date
d'Entrée en Vigueur et ne seront grevés d'aucune disposition, conéliion ou
limitation anormale qui ne serait pas légale ou réglementaire ou contractuelle.
Néanmoins, COMILU sprl avec l'assistance administrative de GECAMINES

pourra être amenée à régler financièrement les dommages fonciers et des petits
planteurs conformément aux dispositions de la loi congolaise

Sous réserve des résultats de l'Étude de Faisabilité, les Parties examineront les
modalités de prise en charge des frais y afférents.

Polluants

Par rapport à la législation environnementale applicable, aucun produit polluant
n'a été consciemment et expressément déposé, répandu, déchargé. abandonné.
pompé, versé, injecté, déversé ni ne s'est échappé, écoulé ou infiltré sur eu dans
le Bien en violation d'une quelconque législation environnementale applicable : ii
n'y a pas de notification orale ou écrite concernant le déversement d'un produit
contaminant en rapport avec le Bien, qui imposerait ou pourrait imposer à
COMILU spri d'entreprendre une action corrective ou réparatrice. ni aucune
responsabilité en raison d'une quelconque législation applicable en matière
d'environnement. Aucune partie du Bien n'est située dans une zone
environnementale sensible ou dans des zones de déversement réglementées, Îl
n'y a pas de servitude, de privilège où de charges autres que égales ou
contractuelles de nature environnementale relativement au Bien et il n'existe pas
d'actions entreprises, sur le point d'être entreprises où en cours, qui puissent
grever le Bien de telles charges environnementales.

GECAMINES n'a pas connaissance de faits ou de circonstances ayant traité des
matières environnementales concernant le Bien qui puissent abouïr à l'avenir à
une quelconque obligation ou responsabilité en matière d'environnement

Informations importantes

GECAMINES a mis à la disposition de COVEC toutes les informations
importantes en sa possession ou sous son contrôle relatives au Bien. lesquelles
seront à valoriser et à prendre en compte dans l'Etude de faisabilité.

Lois et Jugements

La signature, la remise et l'exécution du présent Contrat par GECAMINES ne

violent pas une quelconque disposition légale, ni une quelconque décision
judiciaire.

{k) Assistance

GECAMINES assistera, moyennant paiement et si nécessaire, COVEC et
COMILU spri selon le cas, dans leurs démarches lors de l'importation des

équipements et l'exportation des échantillons tels qu'ils en seront requis lors de
l'Étude de Faisabilité,

GECAMINES assistera, moyennant paiement et si nécessaire, COVEC et
COMILU sprl selon le cas, dans leurs démarches pour l'obtention des visas.

cartes de travail et permis de séjour requis à toute personne étrangère travaillant
pour COVEC et COMILU sprl;

GECAMINES assistera, moyennant paiement et si nécessaire, COMILU sprl dans
les contacts avec les diverses sociétés de services telles que les chemins de fer,

les sociétés d'approvisionnement d'eau, d'électricité et de communications afin
d'obtenir rapidement leurs services:

Sociétés Affiliées ou Affiliés

GECAMINES s'engage à communiquer dés que possible, la liste de ses Sociétés
Affiliées ou Affiliés susceptibles de participer au financement du Projet ou de

prendre les Parts du Capital social de COMILU sprl aux termes des articles 5 et
1952:

Stipulation, déclarations et garanties de COVEC

COVEC stipule, déclare et garantit par le présent Contrat à GECAMINES que

(a) Engagement dans le Projet

COVEC confirme sa ferme volonté d'investir dans le Projet, en partenariat
avec GECAMINES et suivant les termes du présent Contrat.

Elle déciare sa détermination à chercher à résoudre les divers obstacles
susceptibles de compromettre la réalisation du Projet.

Elle déclare qu'elle informera le Gouvernement Chinois et obtiendra son

accord pour l'exécution du présent contrat dans ies 30 Jours de sa
signature.

TT —

EE ————————

a

> Sociélés Affliées ou Affiliés

COVEC déclare et confirme qu'à la date de signature du présent Contrat,
la liste de ses Sociétés Affiliées ou Affiliés susceptibles de participer au
financement du Projet ou de recevoir les Parts du Capital social de

COMILU sprl aux termes des articles 6.1. et 15.2. seront présentés au
préalable à GECAMINES.

COVEC déclare et certifie l'honorabilité et la crédibilité de ces Sociétés
Affiliées ou Affiliées.

(c) Garantie du financement du Projet

COVEC confirme qu'elle a la capacité et déploiera tous ses efforts pour se
procurer dans les délais prescrits à l'article 7.1 aux conditions du marché

et sans engagement financier de GECAMINES, le financement nécessaire
pour le Développement du Bien,

9.4.  Survivance des stipulations, déclarations et garanties

L'exactitude de chaque stipulation, déclaration et garantie, ainsi que
l'engagement de les respecter, constituent pour chacune des Parties une condition
déterminante de la signature du présent Contrat. Il ne peut être renoncé, en tout ou en
partie, à une de ces stipulations, déclarations et garanties que par la Partie en faveur de
laquelle la stipulation, la déclaration ou la garantie est faite comme stipulé su présent
article, pour autant que COMILU sprl continue d'exister. Chaque Partie s'engage à tenir
indemne et à indemniser l'autre Partie de tout dommage résultant de toute violation

d'une stipulation, déclaration ou garantie quelconque faite par elle contenue dans le
présent Contrat.

ARTICLE 10 - MISE EN OEUVRE DES DISPOSITIONS CONCERNANT LES
ASSOCIES

10.1. Effets du Contrat

Chaque Partie votera ou fera en sorte que ses délégués votent de façon à donner

plein et entier effet aux dispositions du présent Contrat, et s'engage à participer à la
création de COMILU sprl conformément aux Statuts.

10.2. Contradiction

En cas de contradiction entre les dispositions du présent Contrat et les Statuts de
COMILU sprl, les dispositions du présent Contrat s'appliqueront dans toute la mesure
permise par la loi. Chaque Associé s'engage à voter ou à faire en sorte que ses
délégués votent les modifications des Statuts de COMILU sprl nécessaires pour éliminer
la contradiction en faveur des dispositions du présent Contrat.

10.3. Associés Successifs liés

Toute Personne qui deviendra Associé de COMILU spri sera liée par les
dispositions du présent Contrat et devra marquer son accord sur les termes de celui-ci
en remettant aux Parties un document écrit dans lequel elle déclare sa volonté d'être
liée par les conditions du présent Contrat et indique une adresse où les notifications
prévues au présent Contrat pourront lui être faites. Chaque Partie stipule et accepte
qu'après qu'un tiers ait marqué son accord sur les conditions du présent Contrat,

chacune d'elles sera liée à l'égard de chacun de ces tiers et que, de la même façon.
chacun de ces tiers sera lié à l'égard de chacune des Parties.

10.4. Parts

Les dispositions du présent Contrat relatives aux. Parts s'appliqueront mutatis
mutandis à tous les titres ou Parts dans lesquels les Parts pourraient être converties
modifiées, réclassifiées, redivisées, redésignées, rachetées, subdivisées ou
consolidées; également, à tous les titres et Parts quelconques auxquelles les Associés
de COMILU spri auront droit à titre de dividende ou de distribution payable er Parts ou
en titres ou qu'ils souscriraient à l'avenir.

ARTICLE 11 - GESTION, ORGANISATION ET PRINCIPES

11.1. Concernant la SPRL

411.1. Structures de gestion de COMILU sprl

Les structures de gestion de COMILU sprl sont

a) L'Assemblée Générale des Associés qui est l'organe suprême d'orientation
de la société et qui entre autres nomme et révoque les membres du
Conseil de Gérance.

Les matières suivantes seront décidées par l'Assemblée génerale à
l'unanimité des Associés :
i. la modification du capital social ;
il la transformation de COMILU sprl en COMILU sarl :
ii. les emprunts de Développement
iv. l'approbation des Programmes et Budgets visés à l'article 12:
v. la distribution de dividendes en nature :
vi. la liquidation de COMILU spr!
vi. la modification des statuts.
b)

Le Conseil de Gérance (ou Collège des Gérants) qui est l'organe chargé
. de conduire les activités de la société conformément à l'orientation de
= l'Assemblée Générale des Assocés. — -

———_——

25

11.12.

11.13.

11.14.

er-parueTomité de Direction
Qui est nommé par lui et qui comprendra entre autres un Directeur Général
et un Directeur Général Adjoint.

Le Collège des Commissaires aux Comptes est l'organe chargé de
contrôler les comptes de la société.

Gestion de COMILU sprl

Les Parties conviennent de la

mise sur pied d'un conseil de gérance composé de 8 (huit) membres
dont 5 (cinq) seront désignés par COVEC et 3 (trois) par
GECAMINES. Le Président du Conseil sera nommé par COVEC et
le Vice-Président par GECAMINES ;

mise sur pied d'un comité de Direction mandaté à gérer COMILU

spri au jour le jour et dépendant directement du Conseil de
Gérance.

Le comité de Direction est composé de 4 (quatre) membres dont un
directeur général proposé par COVEC et un directeur général

adjoint proposé par GECAMINES, membre où non membre du
Conseil de Gérance.

Des droits de veto seront prévus dans les statuts en faveur des
membres désignés par GECAMINES dans certaines matières

susceptibles d'affecter les droits de GECAMINES et les équilibres
entre associés.

Emoluments et rémunérations des membres du Conseil de Gérance ei des
membres du Comité de Direction

a) ‘Les émoluments du Président, du Vice-Président êt des autres

membres du Conseil de Gérance seront déterminés par l'Assemblée
Générale des Associés,

Les rémunérations du Directeur Général, du Directeur Général
Adjoint et des autres membres du Comité de Direction pour leurs
travaux et comme compensation des responsabilités liées à leurs
fonctions (rangs) seront déterminées par le Conseil de Gérance

b)

Pouvoirs et devoirs du Directeur Général et du Directeur Gé

Adjoint

Conformément aux termes et conditions du présent Contrat et sous le
contrôle et la direction du Conseil de Gérance, le Directeur Général
dirigera et contrôlera les Opérations journalières conformément aux

Programme et Budget adoptés. || sera assisté dans ses fonctions par le
Directeur Général Adjoint.

A

11.16

Informations sur les Opérations

Le Directeur Général tiendra le Conseil de Gérance informé de toutes les
Opérations et suivant une périodicité à définir, remettra à cet e‘fel par écrit
au Conseil de Gérance entre autres

{i) les rapports d'avancement trimestriel comprenant les détais des
Dépenses et des recettes en rapport avec le Budget adopté

(ii) les sommaires périodiques des informations coliectées.

(ï) les copies des rapports concernant les Opérations,

(iv) le rapport final détaillé, dans les 60 Jours suivant l'achèvement de
chaque Programme et Budget, qui comprendra une comparaison
entre les Dépenses et les recettes réelles d'une part, et les
Dépenses et les recettes budgétisées d'autre part, ainsi qu'une
comparaison entre les objectifs du programme et les résultats
atteints, tous les autres rapports qui pourraient être raisonnablement
requis par le Conseil de Gérance

En tout temps raisonnable, le Conseil de Gérance et chaque
Associé auront accès à toutes documentations et informations
techniques, commerciales, financières, administratives e! autres

Indemnisation

Sans préjudice des dispositions légales applicables. COMILU sprl
indemnisera tout membre du Conseil de Gérance ou du Comité de
Direction ou fondé de pouvoirs, ainsi que ses héritiers et représentants
légaux pour toutes Obligations contractées ou Dépenses effectuées
raisonnablement pour le compte de COMILU sprl en raison de toute action

ou procédure civile, pour action effectuée honnêtement et de bonne foi
dans le meilleur intérêt de COMILU sprl

11.2. Concernant la SARL

SARL.

Après le passage de SPRL en SARL conformément à l'article 23,9 du nrésent
contrat, les membres du Conseil d'Administration de COMILU sar seront nommés par
l'Assemblée Générale des Actionnaires au prorata des actions des Padiss cans la

a)
b)

c)

Le Président du Conseil d'Administration sera proposé par CO
Le Vice-Président du Conseil d'Administration
GECAMINES.

Les membres du Conseil d'Administration de COMILU saril seront au

nombre de neuf (9) proposés par les Parties au prorata de leurs actions
dans la SARL.

EC
sera proposé par

ARTICLE 12 - PROGRAMME ET BUDGE

12.1. Opérations conduites conformément aux Programme et Budget

Sauf s'il est stipulé autrement dans le présent Contrat, les Opérations seront
conduites et les Dépenses seront exposées en se conformant exclusivement aux
Programme et Budget approuvés par l'Assemblée Générale des Associés

12.2. Présentation des Programme et Budget

Un projet de Programme et un projet de Budget seront rédigés par le Directeur
Général de COMILU sprl pour approbation par l'Assemblée Générale des Associés
après consultation du Conseil de Gérance pour toute période que le Directeur général
jugera raisonnable. Pendant la durée d'exécution de tout programme et de tout Budget
adoptés et au moins trois (3) mois avant leur expiration, le Directeur Général préparera
un projet de Programme et un projet de Budget pour la période suivante et les
soumettra pour examen su Conseil de Gérance, avant leur approbation par l'Assemblée
Générale des Associés conformément aux Statuts de COMILU sprl

12.3. Examen des projets de Programme et de Budget

Le Conseil de Gérance examinera les projets de Programme et de Budget dans

les quinze (15) Jours de leur réception avant leur approbation par l'Assemblée Générale
des Associés.

Chaque programme et chaque Budget adoptés pourront être revus et adaptés,
sans égard à leur durée, au moins une fois l'an, au cours d'une réunion du Conseil de
Gérance, à condition que cette révision n'entraîne pas un écart de plus de 10 % des
Budget et Programme approuvés par l'Assemblée Générale des Associés.

124. Approbation du Programme et du Budget par les Associés

Dans les quinze (15) Jours de l'adoption par le Conseil de Gérance du
Programme et du Budget, avec ou sans modification, le Conseil de Gérance transmettra

par écrit à chaque Associé lesdits Programme et Budget pour approbation par
l'Assemblée Générale des Associés.

12.5. Modifications de Programme et de Budget

Le Directeur Général sollicitera l'approbation préalable du Conseil de Gérance

pour tout écart significatif (plus de 10%) par rapport à un Programme ou à un Budget
adoptés.

La modification introduite devra être justifiée ultérieurement lors de la prochaine
Assemblée Générale des Associés.

. Le programme de Prospectiorsse:fera suivant le processus ci-après

12:61

12.62.

12.63.

12.6.4.

12.6.5.

12.6.6.

Compilation des données

COVEC avec l'aide de GECAMINES, fera une analyse et une compilation
systématique des données relatives aux travaux préalablement effectués,
incluant indices, réserves et teneurs.

Les photos satellites seront préparées et utilisées.

COVEC s'engage. à fournir le personnel, les équipements et les
consommables nécessaires pour réaliser cette compilation de données.

Travaux sur terrain

Tous les indices du gisement déjà connus seront visités, évalués et
échantillonnés par des équipes géologiques des deux Parties pour mettre
à jour les données. Ce travail servira de base pour définir le programme
des Prospections complémentaires à entreprendre.

Personnel et équipement

GECAMINES et COVEC fourniront séparément du personnel qui
constituera une équipe responsabilisée pour réaliser la Prospection. Cette
équipe travaillera sous la supervision de COVEC et sera rémunérée par
celui-ci.

GECAMINES assistera COVEC pour faciliter l'entrée de son personnel et
des équipements requis pour la Prospection.

Etude aérienne

S'il apparaît qu'une étude aérienne est nécessaire pour déterminer
rapidement la géologie et la structure des terrains, les Parties pourront
faire recours à cette méthode.

Géochimie et Géophysique

En cas de nécessité et si leur efficacité est prouvée, des méthodes
Géophysiques et géochimiques seront utilisées.

Forage

Le forage sera exécuté pour évaluer la minéralisation trouvée et pour
compléter l'Etude de Faisabilité.

contain TAN 18206 Gi

12.62.

12.68.

12.64.

12.6.5.

12.6.6.

— —
a

pection se fera suivant le process ts tTre——

Compilation des données

COVEC avec l'aide de GECAMINES, fera une analyse et une compilation
systématique des données relatives aux travaux préalablement effectués
incluant indices, réserves et teneurs

Les photos satellites seront préparées et utilisées

COVEC s'engage à fournir le personnel, les équipements et les
consommables nécessaires pour réaliser cette compilation de données.

Travaux sur terrain

Tous les indices du gisement déjà connus seront visités. évalués et
échantillonnés par des équipes géologiques des deux Parties pour mettre
à jour les données. Ce travail servira de base pour définir le programme
des Prospections complémentaires à entreprendre.

Personnel et équipement

GECAMINES et COVEC fourniront séparément cu personnel qui
constituera une équipe responsabilisée pour réaliser la Prospection. Cette

équipe travaillera sous la supervision de COVEC et sera rémunèrée par
celui-ci.

GECAMINES assistera COVEC pour faciliter l'entrée de son personnel et
des équipements requis pour la Prospection.

Etude aérienne

S'il apparaît qu'une étude aérienne est nécessaire pour déterminer
rapidement la géologie et la structure des terrains, les Parties pourront
faire recours à cette méthode.

Géochimie et Géophysique

En cas de nécessité et si leur efficacité est prouvée, des méthodes
Géophysiques et géochimiques seront utilisées.

Forage

Le forage sera exécuté pour évaluer la minéralisation trouvée et pour
compléter l'Etude de Faisabilité.

12.6.7. Echantillonnage et analyses

Des échantillons seront prélevés systématiquement au cours de la
campagne de prospection pour les analyses chimiques

ARTICLE 13 - APPORTS ET CONTRIBUTIONS AU PROJET

13.1. Les apports des parties dans COMILU sprl pourront être en numéraire ou en
nature.

Les apports en nature devront être seront évalués par l'Etude de Faisabilité.

13.2. Les apports et contributions de GECAMINES seront constitués par

a) l'apport en numéraire dans la constitution du Capital social initial :
b} l'apport de ses droits et titre miniers sur le Bien à COMILU sprl
€) la mise à disposition des sites appropriés pour les installations de

traitement de minerais et le stockage des résidus et des rejets ainsi que, si
nécessaire, le droit de traverser ses propres concessions pour accéder au
Bien ;

l'apport en nature constituée par les données qui seront utilisées pour
l'Etude de Faisabilité et valorisées conformément à l'article 6.2. ci-avant

d}

13.3. Les apports et contributions de COVEC seront constitués par

a) l'apport en numéraire dans la constitution du Capital social initial

b) le financement à fonds perdus des travaux de prospection géologique du
Bien;

c) le financement à fonds perdus de l'Etude de Faisabilité;

sous réserve de la décision des Parties de mettre en exploitation le
gisement, l'apport du, capital requis pour la mise en exploitation du
gisement ainsi que l'érection des installations métallurgiques

13.4. L'apport en capital visé au point 13.2., d, sera calculé en fonction des résultats de
l'Etude de Faisabilité, en ayant égard au montant nécessaire pour réaliser les travaux
nécessaires à l'Exploitation et démarrer la commercialisation, étant entendu que ce
montant sera au minimum de 100.000.000 US$ (cent millions de dollars américains)

Dès lors que cet apport serait suffisant pour que la société puisse avoir recours
au financement externe, il sera recouru à ce dernier. Dans le cas contraire COVEC
procédera à l'augmentation de capital nécessaire à cette fin, sans dilution
complémentaire de GECAMINES,

Les Parts détenues par GECAMINES dans COMILU sprl visées à l'article 5.3.
seront à ce moment converties afin de préserver le pourcentage de participation de

___ GECAMINES. ne

20

économique sensible en faveur de COVEC par hs à la valorisation TES Apports de
GECAMINES, les Parties renégocieront les conditions des participations respectives

ARTICLE 14 - REMUNERATION DES PARTIES

Sous réserve de la décision des Parties de mettre en exploitation i&
rémunération des Parties sera constituée par :

- le paiement des dividendes aux Associés;
le paiement des royalties à GECAMINES.

14.1. Paiement des dividendes

a) Sous réserve qu'il existe des fonds propres comptables supérieurs au
capital souscrit, au sein de COMILU spri les bénéfices nets d'impôts se
affectés à raison de 70 % au remboursement des capitaux empri
de 30 % à la rétribution des Parties, au prorata de leur participa
COMILU spri.
A la fin de la période de remboursement des capitaux empruntes
bénéfices nets d'impôts seront distribués aux Parties au prorata à
participation dans COMILU sprl.

b)

14.2. Royalties

COMILU sprl payera à GECAMINES des royaities en compensation de la
consommation des minerais du gisement : 2% des recettes brutes de vente eur la vie du
projet. Par recettes brutes, il faut entendre tous montant perçus par COMILU spri
résultant de la Production Commerciale du Bien.

14.3. Avances sur distribution des bénéfices

Chaque Associé recevra trimestriellement, à titre d'Avances sur les distributions
annuelles des bénéfices, un montant égal à sa part dans les bénéfices estimés (sous
déduction d'une réserve adéquate pour le service de la dette) afférents au dernier
trimestre concerné de COMILU sprl. Ces Avances, comme les distributions, seront
payées en dollars US sur le compte en République Démocratique du Congo où à

l'étranger indiqué par chaque Associé conformément à la législation en vigueur. Les

Avances trimestrielles seront compensées annuellement avec les dividendes à recevoir
par chaque Associé de COMILU sprl à la fin de l'Exercice Social. Si les Avances
trimestrielles payées aux Associés excèdent le montant des dividendes annuels projetés
auxquels ils ont droit, le montant payé en trop à chaque Associé de COMILU sprl sera

considéré comme un prêt lequel prêt devra immédiatement être remboursé à la date où
ce paiement en trop est constaté.

14.4. Distribution en Nature

L'Assemblée Générale des Associés peut décider, à l'unanimité, de distribuer tout
ou partie des dividendes en nature, sous forme de Produits, selon des modalités qu'elle
décidera également à l'unanimité.

ARTICLE 15 - VENTE ET CESSION DES PARTS

15.1. Gage des Parts

Un Associé (le « débiteur gagiste »}) peut gager ou grever de toute autre façon
tout ou partie de ses Parts au profit de toute personne (le « créancier gagiste »), si ce
gage ou cet autre engagement prévoit expressément qu'il est subordonné au présent
Contrat et aux droits que l'autre Associé tire du présent Contrat et si, en cas de
défaillance du débiteur gagiste, le créancier gagiste convient avec ce dernier (le
débiteur gagiste) de céder sans réserve tous ses droits sur ces Paris, dans l'ordre de
préférence, à l'autre Associé ou à toute Personne quelconque qui pourrait
ultérieurement être habilitée à acquérir ces Parts, moyennant paiement au créancier
gagiste de toutes les sommes dont ces Parts garantissent le paiement. Dès à présent
le débiteur gagiste autorise irrévocablement un tel paiement.

15.2. Cession à des Sociétés Affiliées à l'Associé

Un Associé peut céder toutes (mais seulement toutes) ses Parts à une Société

‘Affiliée sans le consentement de l'autre Associé, si l'Associé cédant et sa Société

Affiliée souscrivent à l'égard de l'autre Associé les engagements suivants :

(a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu'elle
détiendra les Parts,

(b) avant que la Société Affiliée cesse d'être une Société Affiliée, elie recédera
les Parts à l'Associé auquel elle était affiliée ou à une Société Affiliée de
cet Associé, qui prendra le même engagement à l'égard de l'autre Associé

15.3. Conditions de vente des Parts entre Associés

La vente de ses Parts par un Associé se fera en premier lieu à l'autre Associé, au
prorata de sa participation dans le capital social à moins que ce dernier ne renonce
totalement où partiellement à son droit de préemption des Parts mises en vente. Dans
ce cas, l'Associé vendeur pourra offrir en vente à un tiers la totalité ou la partie non
rachetée de ses Parts aux conditions prescrites à l'article 15.4.

Sauf si d'autres conditions d'exécution de la vente des Parts sont convenues
entre Associés, les termes et conditions d'exécution de cette vente seront les suivants :

Prix de vente

Le prix de vente sera payable intégralement par chèque certifié à la date
d'exécution de l'opération en échange de la cession des Paris vendues
quittes et libres de toutes charges.

(b) Exécution de là vente
La vente sera exécutée à 10 heures du matin, au siège social de COMILU
sprl, le 40ème Jour Ouvrable suivant l'acceptation par les autres Associés
de l'offre contenue dans l'offre du cédant.

(c) Démission des représentants de l'Associé cédant
À la date de l'exécution, le cédant provoquera, s'il a cédé l'ensemble de
ses Parts, la démission de ses représentants au Conseil de Gérance et au

Comité de Direction. Le cessionnaire sera subrogé dans tous ies droits et
obligations du cédant.

15.4. Offre d'un tiers et droit de préemption

Un tiers peut faire l'offre d'acheter des Parts auprès d'un Assccié.

L'acceptation de cette offre est conditionnée par l'accord de j'offrant à s'engager à
respecter les dispositions présentées par l'article 10.3. du présent Contrat.

L'offre du tiers devra être irrévocable pour Une période de soixante (60) jours

Dans les dix (10) Jours de la réception de l'offre, l'Associé sollicité adressera une
copie de celle-ci à l'autre Associé.

Celui-ci dispose d'un droit de préemption sur toutes les Parts susceptibles d'être
cédées.

La répartition de ces Parts se fera normalement d'une manière proportionnelle au

nombre des Parts détenues initialement par chacun des Associés. sauf arrangement
libre entre eux.

Ce droit de préemption est à exercer dans un délai de trente (30) Jours à compter
de la date de la notification de l'offre par l'Associé sollicité.

Si dans ce délai précité, l'autre Associé n'a pas accepté Gu n'a accepté que
partiellement l'offre du cédant, cette offre d'exercer le droit de préemption est présuimée
refusée soit dans son ensemble soit pour la partie non rachetée par l'autre Associé. Le
cédant pourra accepter l'offre du tiers et conclure la cession avec l'offrant pour la partie
des Parts non rachetée par l'autre Associé. Dans ce cas, les Assaciés dans COMILU

EE

qe le tiers soit enregistré dans les livres de TSMIEU sprl en quaïté d'Associé dans
COMILU sprl.

ARTICLE 16 - DROIT APPLICABLE ET REGLEMENT DES LITIGES OU
DIFFERENDS

16.1. Le présent Contrat sera régi et interprété conformément aux lois de la République
Démocratique du Congo.

16.2. Nonobstant les dispositions de l'article 8 ci-dessus, en cas de litige ou différend
entre Parties né du présent Contrat ou en relation avec celui-ci ou ayant trait à la
violation de celui-ci, les Parties conviennent, avant d'engager toute procédure de
résiliation ou tout recours arbitral, de se rencontrer pour tenter de parvenir à un
règlement à l'amiable. À cet effet, les Parties ou leurs délégués se rencontreront dans
les quinze Jours de l'invitation à une telle rencontre adressée par lettre recommandée
par la Partie la plus diligente à l'autre Partie. Si cette rencontre n'a pas eu lieu dans ce
délai ou si le litige ou différend ne fait pas l'objet d'un règlement écrit dans ies cuinze
Jours de la réunion, toute Partie peut enclencher les mécanismes de résiliation tels que
prévus à l'article 8 etou soumettre ledit litige à l'arbitrage pour son régiement à la
Chambre de Commerce Internationale de Paris et ce selon ses règles de C.C.I.

ARTICLE 17 - FORCE MAJEURE

17.1. En cas de force majeure (telle que définie ci-après), la Partie affecté
susceptible d'être affectée par cette force majeure (la « Partie Affectée ») le noti
l'autre Partie par écrit, en lui décrivant les circonstances de Force Majeure. dans les
quatorze (14) Jours de la survenance de cet événement de Force Majeure. Les parties
se concerteront pour tenter d'en limiter les conséquences.

Dans les quatorze (14) Jours de cette première notification, puis. dans le sas où
l'événement de Force Majeure perdure, tous les mois, la Partie Affectée devra adresser
‘à l'autre Partie des notifications complémentaires contenant une description de
l'événement de Force Majeure, de ses conséquences sur l'exécution de ses obligations
au titre du présent Contrat et une évaluation prévisionnelle de sa durée.

L'autres Partie disposera d'un délai de trente (30) Jours à compter de la réception de
chaque notification pour en contester le contenu par une notification de différend (ia «

Notification de Différend »), faute de quoi la notification sera considéré
acceptée.

comme

En cas d'envoi d'une Notification de Différend, les Parties s'efforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze
(15) Jours de la réception par la Partie destinataire d'une Notification Ge Différend, et
pendant une période qui ne pourra excéder trente (30) Jours à compter de la réception
par cette Partie de cette Notification de Différend, sauf accord des Parües sur
période différente (la « Période de Règlement Amiable »).

June

EE gs = =
Spri prendront toutes les mestrésetaccompirencioutes les formalités NÉCESSATES PO

Dans l'hypothèse où les Parties ne parviendraient pas à régler à l'amiable au
terme de la Période de Règlement Amiable leur différend quant à l'existence, la durée
ou les effets d'un événement de Force Majeure, ce différend sera tranché par arbitrage
conformément à l'article 16 du présent Contrat, Il est expressément convenu que les
arbitres disposeront d'un délai de deux (2) mois à compter de la saisine de l& Cour
d'arbitrage de la Chambre de Commerce Internationale de Paris par la Partie la plus
diligente pour trancher le différend. La sentence du tribunal arbitral sera définitive, les
Parties renonçant irrévocablement par les présentes à faire appel de la sentence

17.2. Dés qu'un cas de Force Majeure survient, l'exécution des obligations de la Partie
Affectée sera suspendue pendant la durée de la force Majeure et pour une période
supplémentaire pour permettre à la Partie Affectée, agissant avec toute la diligence

requise, de rétablir la situation qui prévalait avant la survenance dudit événement de
Force Majeure.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de
survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure.

Au cas où l'exécution des obligations d'une Partie Affectée serait suspendus, soit
entièrement soit en partie, à cause d'un cas de Force Maijeure, le présent Con sera

prorogé automatiquement pour une période équivalente à la durée du cas de Force
Majeure.

En cas d'incident de Force Majeure, aucune des Parties ne sera responsable de
l'empêchement ou de la restriction, directement ou indirectement, d'exécuter toute où
partie de ses obligations découlant du présent Contrat.

La Partie Affectées agira avec toute la diligence raisonnablement requise pour
éliminer le plus rapidement possible l'événement de Force Maijeure, sans toutefois que
cela n'implique l'obligation de mettre fin à une grève ou autre conflit social d'une
manière qui irait à l'encontre du bon sens de la Partie Affectée. ‘

17.3. Au cas où le cas de Force Majeure intervenu avant la Création de COMILU sprl
persisterait au-delà d'une période de trois cent soixante (360) jours, le présent Contrat
restera en vigueur et sera prorogé conformément aux dispositions de l'article 17.2. sauf
si une des Parties résilie le présent Contrat auquel cas chaque Partie sera libérée de
l'intégralité de ses obligations au titre du présent Contrat.

17.4. Au cas où le cas de Force Majeure intervenu après la Création de COMILU sprl
persisterait au-delà d'une période de trois cent soixante (360) jours, le présent Contrat
restera en vigueur et sera prorogé conformément aux dispositions de l'article 17.2. sauf
si une des Parties décide de résilier le présent Contrat auquel cas les Partie doivent se
réunir pour examiner les modalités de se libérer de l'intégralité des obligations au titre

du présent Contrat; dans ce cas, COMILU sprl sera liquidée conformément
Statuts et au droit congolais.

ses

17.5. Aux fins du présent Contrat, l'expression Force Majeure (« Force Majeure »)
signifie tout événement insurmontable et hors du contrôle de la Partie Affeciée, y
compris, sans que cette énumération soit limitative, toute grève, lock-out ou autres
conflits sociaux, tout acte d'un ennemi public, insurrection, émeute. acte de violence
publique, acte de terrorisme, pillage, rébellion, récolte, révolution, guerre {déclarée où
non), guerre civile, sabotage, blocus, embargo, coup d'état, fait du prince ou tout autre
événement à caractère politique, toute catastrophe naturelle, épidémie, cyclone. onde
supersonique, glissement de terrain, foudre, tempête, inondation, tremblement de terre
ou conditions météorologiques exceptionnelles, tout incendie ou explosion. toute
expropriation, nationalisation ou tout accident qui affecte ou est susceptible d'affecter la
bonne fin du Projet ou son financement, pourvu que la Partie Affectée ait pris toutes les
précautions raisonnables, les soins appropriés et les mesures alternatives afin d'éviter le
retard ou la non-exécution, totale on partielle, des obligations stipulées dans le présent
Contrat.

L'interprétation du terme de Force Majeure sera conforme aux principes et usages du
droit international et du droit congolais, et tout litige relatif à un incident où aux

conséquences de Force Majeure sera réglé conformément à l'article 15 du présent
Contrat.

ARTICLE 18 - CLAUSE D'EQUITE

18.1. Au cas où des événements non prévus et imprévisibles par les Parties dans
l'exécution ou la mise en application des termes et conditions du présent Contrat
entraîneraient une situation de non-profitabilité pour l'une ou l'autre des Parties, COVEC
et GECAMINES prendront acte des motifs et circonstances adressés cans cn délai
raisonnable, par la Partie invoquant la clause d'Équité.

Les Parties se consulteront pour résoudre les difficultés de manière équitable,

Les Parties vérifieront si les raisons pour lesquelles la clause d'Équité est
invoquée sont valables et en discuteront leurs importance et implication

18.2. En cas de litige sur les motifs d'Équité invoqués ou sur'la manië
résoudre, les Parties s'en rapporteront à l'arbitrage. conformément à l'article 15.2

ARTICLE 19 - NOTIFICATIONS

de les

19.1. Tous avis, notifications, directives, demandes ou autres communications exigées
ou envisagées en vertu d'une clause quelconque du présent Accord. devront être
soumis par écrit et livrés ou envoyés par télécopieur à GECAMINES ou à COVEC.

POUR GECAMINES :

LA GENERALE DES CARRIERES ET DES MINES

A l'attention de Monsieur l'Administrateur Délégué General
419, Bld Kamanyola

B.P. 450 LUBUMBASHI

FAX: 00243 2 3 41041

POUR COVEË = — -
CHINA NATIONAL OVERSEAS ENGINEERING CORPORATION
A l'attention de Monsieur le Président
7, Building-COVEC Mansion,
1, Zizhuyuanlu, Haidian District Beïjing China,
Post Code 100027.
Tél. :88566601/88566602
Fax: 88566998
E-mail : covec@covec.com

Toutes notifications, instructions, demandes ou autres communications seront réputées
avoir été données ou soumises le Jour de leur livraison ou, dans le cas d'une télécopie,
le prochain Jour ouvrable après accusé de réception de la transmission Tout
changement d'adresse doit être notifié par écrit à l'autre Partie dans les trente (30) jours.

ARTICLE 20 - CONFIDENTIALITÉ DES INFORMATIONS

Toutes Données et informations déclarées confidentielles et fournies par une
Partie à l'autre concernant soit le présent Contrat, soit l'autre Partie ou le Bien. seront
traitées comme confidentielles et ne seront pas divulguées, sans l'accord préalable et
écrit de la Partie concernée (qui ne pourra refuser son accord sans motif raisonnable), à
aucune personne quelconque, à moins qu'une telle divulgation ne soit nécessaire pour
réaliser une vente à un tiers conformément aux clauses de préemption convenues au
présent Contrat, ne soit requise par la loi ou par toute autorité réglementaire

compétente. Lorsqu'une divulgation est requise par la loi où par une autorité

réglementaire compétente, une copie de l'information dont la divulgation est requise
devra être fournie à l'autre Partie dans un délai aussi raisonnable que possible avant
cette divulgation. Si la divulgation est nécessaire pour rendre effective une cession à un
tiers ou pour obtenir un financement du Projet, le tiers ou le financier sera tenu de signer
un engagement de confidentialité. Aucune Partie ne sera responsable, à l'égard de
l'autre Partie, de toute interprétation, opinion, conclusion ou autre information non
factuelle que cette Partie aura insérée dans tout rapport ou autre document fourni à la
tierce partie qui reçoit l'information, que ce soit par négligence ou autrement

Pour la protection particulière des Données fournies par GECAMINES lors du
lancement du Projet, les Parties ont signé une Convention de Confidentialité qui fait
partie intégrante du présent Contrat et en constitue l'annexe C.

ARTICLE 21 - TAXES ET IMPOTS

Les taxes et les impôts sont à charge de COMILU sprl.

ARTICLE 22 - COMMISSARIAT AUX COMPTES ET AUDIT

22.1. Le contrôle des comptes de COMILU sprl et la nomination éventuelle des
Commissaires aux comptes s'opèrent conformément aux Statuts de COMILU sprl.

22.2. Chaque Pañtfe-a ün droit illimité de contrôle et de surveillance-sur toutes les
Opérations de COMILU sprl. Chaque Partie est libre d'exécuter elle-même lesdits
contrôle et surveillance, notamment par ses auditeurs où experts internes, ou de les
faire exécuter par un auditeur ou expert tiers.

22.3. La Partie qui se propose d'exécuter tels contrôles au cours de tel exercice devrait

en aviser l'autre Partie ainsi que la direction de COMILU sprl 15 Jours calendrier avant
le début desdits contrôles.

22.4. L'avis de contrôle indiquera l'objet, l'étendue et le calendrier des contrôles
prévus.

L'autre Partie saisie d'un projet de contrôle peut demander d'y participer. Elle est
tenue dans ce cas d'en aviser formellement la Partie initiatrice du contrôle.

22.5. La direction de COMILU sprl est tenue de faciliter les missions de contrôle
annoncées. Les contrôleurs auront accès à toutes les informations et à tous les
documents de gestion relatifs à leurs missions de contrôle. lis pourront interroger les
responsables de COMILU sprl sur les actes de gestion et recueillir des réponses écrites.

22.6. A la fin d'une mission de contrôle, les contrôleurs soumettront leur projet de
rapport à la direction de COMILU sprl pour avis et commentaires, et le rapport révisé
sera transmis par les contrôleurs à leurs mandants.

22.7. Les coûts des contrôles exécutés unilatéralement par une Partie seront
totalement pris en charge par elle-même. Par contre les coûts de contrôles conjoints
seront pris en charge par COMILU sprl.

ARTICLE 23 - DISPOSITIONS DIVERSES

23.1. Amendement

Le présent Contrat ne peut être amendé ou modifié que par voie d'avenant signé
par les deux

Parties.

23.2. Cession

Le présent Contrat ne pourra être valablement cédé par une Partie à un tiers que
moyennant accord exprès et écrit de l'autre Partie, le cessionnaire s'engageant par écrit
à respecter le présent Contrat en tous et chacun de ses termes

Chaque Partie s'engage à ne pas s'opposer à une demande de cession sans raison
valable.

À.
23. 3. Portée

Le présent Contrat bénéficiera aux Parties et à leurs successeurs et
cessionnaires autorisés respectifs et liera ceux-ci.

Il bénéficiera également à COMILU sarl qui succèdera à COMILU sprl et COMILU
sarl sera liée par le présent Contrat qu'elle ratifiera après sa constitution

23.4. Disposition nulle

Toute disposition ou déclaration du présent Contrat qui s'avérerait non conforme
à la loi sera réputée non écrite.

23.5. Renonciation

Le fait qu'une Partie au présent Contrat s'abstient d'exiger, à une ou plusieurs
reprises, le respect strict d'une stipulation quelconque du présent Contrat ne pourra pas
être interprété comme une renonciation à cette stipulation. Toute renonciation par une

Partie à une stipulation quelconque du présent Contrat devra être faite de manière
expresse et par écrit.

23.6. Intégralité de l'Accord

Le présent Contrat et ses annexes contiennent l'intégralité de l'accord des Parties
concernant son objet et remplacent tous accords antérieurs entre Parties y relatifs

23.7. Environnement

Les activités de COMILU sprl s'exerceront dans le respect de la loi en vigueur en
République Démocratique du Congo en matière d'environnement et des normes
environnementales internationalement reconnues comme étant de bonne pratique
minière.
COMILU sprl devra notamment :

- prendre des mesures adéquates, pendant la durée du Contrat. pour

protéger l'environnement et les infrastructures publiques utilisées au-delà

de l'usage industriel normal, conformément aux normes et usages
internationalement reconnus dans l'industrie minière, autant qu'ils peuvent
être appliqués en République Démocratique du Congo, et aux lois en
vigueur;
minimiser, par des mesures adéquates, les dommages qui pourraient être
causés à l'environnement et aux infrastructures publiques utilisées au-delà
de l'usage industriel et minier normal ;
se conformer à la législation en vigueur concernant les déchets dangereux,

les dommages aux ressources naturelles et à la protection de
l'environnement.

Em

CS * —
EE magements complémentaires

L Chaque Partie prend l'engagement, à tout moment, notamment après la Date
d'Entrée en Vigueur sur demande d'une Partie de faire, de signer, de reconnaître et de
remettre tous actes, documents et engagements complémentaires qui s'avéreraient

raisonnablement nécessaires pour une meilleure exécution de toutes les dispositions du
présent Contrat.

23.9. Transformation

Dès que les Parties jugeront que toutes les conditions nécessaires et requises

sont réunies, elles procéderont à l'unanimité à la transformation de COMILU spri en
COMILU sarl.

23.10. Langue

Ce Contrat est rédigé en langue française.
23.11. Annexes
Annexe A : Plan du périmètre de Luisha

Annexe B : Etude de Préfaisabilité de juillet 2006
Annexe C : Accord de confidentialité n° 710/10536/SG/GC/2005.

ARTICLE 24 - ENTRÉE EN VIGUEUR

Le présent Contrat est soumis à la condition suspensive suivante :

- approbation du gouvernement chinois dans les 30 Jours suivant sa
signature par les Parties ;

Si la condition suspensive n'est pas réalisée dans le délai prévu, et sauf prorogation de
ce délai de commun accord, le contrat sera caduc automatiquement et de piein droit

Ainsi signé à Lubumbashi, le ….
chaque Partie retenant le sien.

. …, en deux exempiaires originaux,

POUR LA GENERALE DES CARRIERES ET DES MINES
Pas dti

_ rc
Paul FORTIN £2-7777 ASSUMANI SEKIMONYO
Administrateur-Délégué Général Président du Conseil d'administration

me a

POUR COVEC.

18

EAP À
Fang Yuan Ming

Président

—
————

44. GOORGONNE,

(Reste lu PF 428)

8 ee 2
PE. —-
| |

LARTURE
mi [10 | 30;
1e lo

0c

E 6
vo" | tr

41e |

:
uu

NB: DEFINITION COORDONNEES NON CESSIALE GANASTRALEME

